Citation Nr: 0812039	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).  

In the January 2004 rating decision, the RO denied the 
veteran's claims reflected on the title page and denied 
claims for an increased rating for residuals of stress 
fractures of his knees, service connection for a lung 
condition, and service connection for a skin condition.  The 
veteran initiated an appeal of all of these issues by filing 
a notice of disagreement in August 2004.  The RO issued a 
statement of the case in September 2005.  In November 2005, 
the veteran filed a VA Form 9, perfecting his appeal to the 
Board and specifying that he was appealing only the issues of 
entitlement to service connection for PTSD, tinnitus, and a 
hearing loss disability.  

As the veteran has perfected his appeal only as to the three 
issues listed on the title page, those are the only issues 
over which the Board has jurisdiction.  Hence, his claims for 
an increased rating for residuals of stress fractures of his 
knees, service connection for a lung condition, and service 
connection for a skin condition, are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement submitted to the Board in February 2008, the 
veteran's representative stated that records of treatment of 
the veteran for a psychiatric disorder included records held 
by the California Department of Corrections for the period 
from 1999 to 2003.  Although records have been obtained from 
the Department of Corrections Parole and Community Services 
Division, those records are from no earlier than July 2003.  
Of record is a Release Statement indicating that the veteran 
was to be released from Ironwood State Prison in February 
2003.  

The veteran's representative has indicated that these records 
are relevant to the veteran's claim for entitlement to 
service connection for PTSD.  Those records are not 
associated with the claims file.  The veteran's 
representative requested that VA obtain those records and 
remand the case to the RO.  

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining relevant records that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b).  On remand, the veteran 
should be contacted and asked to provide the necessary 
information and authorization for VA to assist him in 
obtaining records of psychiatric treatment and/or treatment 
for hearing loss or tinnitus provided him during his 
incarceration.  He should also be advised that he has the 
option of obtaining the records and submitting such to VA.  
To the extent that the veteran or his representative provides 
necessary information and authorization, VA should then 
provide appropriate assistance to the veteran in obtaining 
the identified records.  Any records obtained should be 
associated with the claims file.  

The veteran's representative also contends that VA should 
provide the veteran with an examination as to his claims for 
entitlement to service connection for a hearing loss 
disability and tinnitus.  

In a letter received from the veteran in August 2004, he 
asserted that he was exposed to noise from eight inch guns 
while assigned to a field artillery unit based in Fort Sill, 
Oklahoma.  Service records associated with the claims file 
include a record of assignments that list "A/Btry 2136 Arty 
Ft. Sill Okla." as well as assignments to various 
engineering battalions while stationed in USARPAC.  
Additionally, of record are VA audiology clinic notes dated 
in April 2004 that report that the veteran has a current 
sensorineural hearing loss.  The audiologist also stated that 
the veteran reported that he suffered from tinnitus for many 
years.  

The Board also finds that the veteran should be afforded a VA 
audiological evaluation to determine whether he has bilateral 
hearing loss and tinnitus as a result of service.  See 38 
U.S.C.A. § 5103A(d) (in a claim for disability compensation, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to claims for PTSD, 
tinnitus, and/or hearing loss, including 
the address and name of the institution in 
possession of records of treatment during 
his incarceration.  Request that the 
veteran provide the necessary 
authorization to release information to 
VA, for any such records identified by the 
veteran or his representative and 
specifically for any records of treatment 
during his incarceration with the 
California Department of Corrections prior 
to February 2003 (in any).  After securing 
any necessary authorization from the 
veteran, contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.  If no 
records are available, make efforts to 
obtain a negative reply. 

The veteran is asked to obtain these 
records himself in order to expedite the 
claim.  

2.  After associating any records obtained 
with claims file, schedule the veteran for 
a VA audiological examination to determine 
whether he has bilateral hearing loss and 
tinnitus and whether it is the result of 
service.  The examiner should review the 
claims folder and record the veteran's 
history of noise exposure both during and 
after service.  The examiner is asked to 
annotate her or his report as to whether 
the claims file was reviewed.  

Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability is etiologically related to 
noise exposure during the veteran's period 
of service.  The examiner should also 
answer whether it is at least as likely as 
not that the veteran has tinnitus as a 
result of service.  A complete rationale 
for any opinion expressed must be 
provided.  


3.  After the development requested above, 
and any other necessary development, has 
been completed, readjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



